In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-15-00191-CV


            MICHAEL A. ZANCHI, 341 BENNETT, LP, AND SABAZIA PROPERTY
                         MANAGEMENT, LLC, APPELLANTS

                                              V.

                             BANK OF THE WEST, APPELLEE

                             On Appeal from the 72nd District Court
                                     Lubbock County, Texas
            Trial Court No. 2014-510,956, Honorable Ruben Gonzales Reyes, Presiding

                                    November 10, 2016

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellants, Michael A. Zanchi, 341 Bennett, LP, and Sabazia Property

Management, LLC, and appellee, Bank of the West, have filed a joint motion seeking

voluntary dismissal of the appeal.       The Court finds the motion complies with the

requirements of Texas Rule of Appellate Procedure 42.1(a)(1) and that granting the

motion will not prevent any party from seeking relief to which it would otherwise be

entitled.
       As no decision of the Court has been delivered to date, we grant the parties’

motion. The appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith. In accordance with the motion, costs are assessed against

the party incurring them. TEX. R. APP. P. 42.1(d).




                                                James T. Campbell
                                                    Justice



Quinn, C.J., not participating.




                                            2